t c summary opinion united_states tax_court john j zanath petitioner v commissioner of internal revenue respondent docket no 15294-99s filed date john j zanath pro_se julia l wahl for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - for the taxable_year respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6654 of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure the issues for decision are whether petitioner is entitled to deduct a net_operating_loss nol_carryover of dollar_figure whether petitioner is entitled to a deduction for employee business_expenses of dollar_figure whether petitioner is liable for the addition_to_tax under sec_6654 and whether petitioner is liable for the additions to tax under sec_665l1 a and some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in aliquippa pennsylvania on the date the petition was filed in this case during the year in issue petitioner was hired as a computer systems contract engineer with tech-power inc located in minneapolis minnesota tech-power arranged for petitioner to provide engineering services to united defense limited_partnership also in minneapolis from date through date petitioner was responsible for developing computer based training materials for united defense tech-power issued a form_w-2 wage and tax statement to petitioner for indicating he earned wages of dollar_figure no federal_income_tax was withheld from petitioner’s pay in accordance with the form_w-4 employee’s withholding allowance certificate completed by petitioner indicating that he was exempt neither tech-power nor united defense required petitioner to attend educational courses or purchase supplies or equipment as a condition of his employment petitioner received unemployment_compensation from the state of colorado in which was mailed to him at an address in illinois also during petitioner stored personal belongings at a storage_facility in iowa petitioner did not file a federal_income_tax return for taxable_year for taxable_year he did not file a return prior to the time respondent issued him a statutory_notice_of_deficiency for that year although only what appears to be the cover page of the notice_of_deficiency is in the record respondent explains the deficiency in his trial memorandum as resulting from wage income of dollar_figure and unemployment_compensation of dollar_figure on date after filing the ‘although we do not have before us the basis of respondent’s determinations in the notice_of_deficiency both parties agree as to what issues are before the court furthermore it is evident that respondent’s calculation of petitioner’s tax_liability was determined as follows wages dollar_figure unemployment_compensation dollar_figure standard_deduction big_number personal_exemption big_number taxable_income dollar_figure tax from tax table dollar_figure continued - - original petition in this case petitioner filed a federal_income_tax return for taxable_year he reported the following income and claimed the following deductions wages dollar_figure unemployment_compensation dollar_figure nol_carryover big_number itemized_deductions big_number personal_exemption big_number taxable_income -0- the itemized_deductions consist solely of an employee_business_expense deduction comprised of the following listed as characterized by petitioner education dollar_figure domestic dollar_figure rent dollar_figure phone lowball est -2 checks only dollar_figure utilities power dollar_figure postal xerox printing computer related professional stationery office supplies dollar_figure books etc business related misc fee sec_23 misc major ministorage at t mc phone bills dollar_figure misc mileage mn-ia round trips mn-pa return big_number big_number auto mileage big_number travel-related tolls parking truck for moving bus lodging food days day days day big_number le sec_50 percent of food big_number le sec_2 percent of adjusted_gross_income dollar_figure respondent does not challenge petitioner’s substantiation of these amounts ' continued the tax from this calculation exactly matches the amount of the deficiency determined by respondent petitioner admits receiving the amount of income determined by respondent the remainder of respondent’s deficiency determination is essentially computational - - the first issue for decision is whether petitioner is entitled to deduct an nol_carryover of dollar_figure generally nol carryovers are allowed as deductions under sec_172 a taxpayer generally must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs however in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine 50_tc_823 affd 412_f2d_201 2d cir sec_274 provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable for traveling expenses for entertainment_expenses for expenses for gifts or with respect to listed_property listed_property includes passenger automobiles and other_property used as a means of transportation sec -- - 280f d to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner presented no substantiation of the nol which he argued was carried forward from a prior year pursuant to sec_172 a taxpayer can carry an nol back years and any remaining loss forward years unless an election is made to waive the carryback although petitioner did provide copies of tax returns from prior years these returns merely contain assertions made by petitioner and do not substantiate either that an nol was sustained or that any amount was available to carry forward petitioner made statements at trial indicating he concedes this issue with or without such a concession we hold that petitioner is not entitled to a deduction for an nol_carryover the second issue for decision is whether petitioner is entitled to a deduction for employee business_expenses of dollar_figure as a general_rule ordinary and necessary business_expenses are deductible in the year paid while personal family and living_expenses are not deductible sec_162 sec_262 deductible business_expenses may be paid_by a taxpayer who is in the trade_or_business of being an employee 54_tc_374 an ordinary_expense - is one that relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 and a necessary expense is one that is appropriate and helpful for the development of the petitioner’s business 290_us_111 respondent has conceded that petitioner incurred a portion of the deducted expenses but argues that they are not ordinary and necessary business_expenses to substantiate the remaining expenses petitioner presented checks and check duplicates in amounts totaling dollar_figure for payments for rent utilities and office supplies in addition he provided credit card statements on which he made notations indicating the types of certain expenses such as gas lodging or phone calls however assuming arguendo that we would accept these documents as adequate substantiation we find that these expenses and those expenses for which respondent has not challenged substantiation are not ordinary and necessary business_expenses petitioner’s vague and uncertain testimony provided no connection between the expenses and petitioner’s employment and it is evident that many if not all of the expenses are of an inherently_personal nature nondeductible under sec_262 petitioner argues that his employment in minnesota was temporary and that many of the expenses he incurred and claimed --- - as deductions were incurred while traveling away from his tax_home he asserts that his lifetime homestead is at his parents’ residence in aliquippa sec_162 allows as a deduction traveling expenses while away from home in the pursuit of a trade_or_business an individual’s tax_home under this provision generally is the individual’s principal_place_of_business not the location of his personal_residence 74_tc_578 an exception exists under which an individual’s tax_home is his personal_residence if his principal_place_of_business is temporary rather than indefinite 358_us_59 however as this court has previously stated an obvious precondition to petitioner’s being away from home is that he have a home to be away from in the context of sec_162 petitioner must show that he incurred substantial living_expenses at a permanent residence this requirement is in accord with the purpose underlying sec_162 to mitigate the burden falling upon a taxpayer who because of the exigencies of his or her trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses lichtenberger v commissioner tcmemo_1985_370 affd without published opinion 789_f2d_919 7th cir petitioner’s employment was apparently temporary however we find that he did not have a tax_home in aliquippa within the context of sec_162 because he did not incur substantial living_expenses while there on the contrary his presence there was purely personal in nature and his parents not petitioner --- - maintained the residence see id he testified that his rent arrangements are nominal and that he provides help around the house for his elderly parents any expenses petitioner incurred while away from aliquippa in were not traveling expenses within the meaning of sec_162 and are not deductible thereunder see id we hold that petitioner is not entitled to a deduction in any amount for employee business_expenses the third issue for decision is whether petitioner is liable for the sec_6654 addition_to_tax for failure to make estimated federal_income_tax payments for this court has jurisdiction to review respondent’s determination of this addition_to_tax only if the taxpayer does not file a return for the taxable_year sec_6665 meyer v commissioner 97_tc_555 in this case petitioner did not file the return until after the petition had been filed however the stipulation clearly states petitioner did file the return on date and a copy of the return is attached to the stipulation as an exhibit we therefore lack jurisdiction over this issue and cannot review respondent’s determination in this regard the final issue for decision is whether petitioner is liable for the sec_6651 and additions to tax for failure_to_file a return and pay the tax shown thereon paragraph of - sec_6651 imposes an addition_to_tax for failure to timely file a return and paragraph imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return if a taxpayer fails to file a return the paragraph addition_to_tax may be calculated based upon the tax_shown_on_the_return prepared by the secretary pursuant to sec_6020 sec_6651 g a taxpayer may avoid the additions to tax under one or both paragraphs if he establishes that the failure to timely file and or pay is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id pincite petitioner did not file a return for taxable_year until date petitioner’s explanation for the failure_to_file is that he honestly believed he owed no taxes because he assumed an nol_carryover was available however petitioner did not file a return in making this assumption uncertain at best and unreasonable in any case we hold that petitioner is liable for the addition_to_tax under sec_6651 petitioner however is not liable for the addition_to_tax under sec_6651 this addition_to_tax must be based upon a tax_liability shown on a return--a return either filed by the taxpayer or filed by the secretary pursuant to sec_6020 b sec_6651 g there is nothing in the record to indicate that the secretary prepared such a return ’ and the addition_to_tax cannot be based on petitioner’s filed return because the return reflects a zero tax_liability the addition_to_tax under sec_6651 generally is egqual to percent of the amount of tax required to be shown on the return for each month or portion thereof for which the delinquency in filing continues up to a maximum of percent the amount of the addition_to_tax under sec_6651 a generally is reduced by the amount of the addition_to_tax under sec_6651 with respect to each month in which both are otherwise applicable sec_665l1 c because petitioner filed his return over years late he is liable for the sec_6651 addition_to_tax in the maximum amount of percent or dollar_figure this amount is greater than the amount determined by respondent because due to our holding that petitioner is not a notice_of_deficiency may be issued without a return having been filed pursuant to sec_6020 sec_6211 sec_6212 847_f2d_1379 9th cir affg on this issue an order of this court liable for the sec_6651 a addition_to_tax sec_6651 is no longer applicable reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an order will be entered dismissing this case for lack of jurisdiction as to the sec_6654 addition_to_tax and decision will be entered for petitioner as to the sec_6651 a addition_to_tax and for respondent as to the deficiency and the increased sec_6651 addition_to_tax
